Citation Nr: 0303244	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  02-11 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
chest injury.

2.  Entitlement to service connection for the residuals of a 
left rib fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from February 1959 to 
January 1986.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which, among other things, denied the 
benefits sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran was involved in a motor vehicle accident in 
December 1972, and experienced a contusion of the right 
chest.

3.  Service medical records reveal a possible fractured left 
rib in October 1961, and evidence of a healed fracture of the 
right third anterior rib in 1975.

4.  The veteran has no current complaints of chest pain 
and/or cardiac disability.

5.  The veteran has no current complaints of disability due 
to a fractured left rib.


CONCLUSIONS OF LAW

1.  Residuals of a chest injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).

2.  Residuals of a left rib fracture were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West Supp. 2001)].  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal and for the reasons expressed immediately below finds 
that the development of the claims on appeal has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the requirements of 
the VCAA specifically and in detail in a letter dated in 
January 2002, as well as in a statement of the case dated in 
July 2002.  The Board finds that the information provided to 
the veteran specifically satisfied the requirements of 
38 U.S.C.A. Section 5103 in that the veteran was clearly 
notified of the evidence necessary to substantiate his claims 
and the responsibilities of the parties in obtaining 
evidence.  Under these circumstances, the Board finds that 
the notification requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence and affording him a 
current physical examination even though he asserts that he 
has no current disability.  It appears that all known and 
available medical records relevant to the issues on appeal 
have been obtained and are associated with the veteran's 
claims file, and the veteran does not appear to contend 
otherwise.  Furthermore, the Board notes that the veteran and 
his representative have been accorded ample opportunity to 
present evidence and argument in support of the veteran's 
claims.  The veteran was given the opportunity to testify 
before an RO hearing officer and/or a member of the Board, 
but declined to do so.  He advised VA in February 2002 that 
he had no additional evidence to submit and that there was no 
additional evidence for VA to obtain on his behalf.  Thus, 
the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable regulatory changes published to 
implement that statute.  

Background

The veteran served honorably in the United States Air Force 
from February 1959 to January 1986.  His service medical 
records reveal that in February 1961, he made a complaint of 
anterior chest wall pain and was treated with pain 
medication.  He complained of left-sided chest pain in 
October 1961 and a x-ray was requested with the notation that 
there was a possibility of a fractured rib.  The x-ray 
results were normal.

In May and July 1963, the veteran complained of chest pain.  
Examinations were normal and it was ultimately determined 
that he had gastritis.  Periodic examination reports reveal 
that the veteran reported frequent indigestion and pain or 
pressure in the chest.

The veteran was involved in a motor vehicle accident in 
December 1972, and sustained lacerations to the face and 
hands, a possible fracture of the jaw, and a right chest 
contusion.  It was suspected that he had a possible cardiac 
contusion, but following approximately fifteen days of 
inpatient treatment it was determined that he did not.  Chest 
x-rays did not reveal any fractures and there was no mention 
of any damage to the ribs.  The veteran was released with 
complaints of chest pain only with deep breathing.  Upon 
examination in February 1973, the veteran related complaints 
of excessive heartburn and dizziness following the December 
motor vehicle accident.  It was noted that he had experienced 
chest pain and stomach problems secondary to frequent 
indigestion.  

The veteran complained of chest pain in May 1975.  X-rays 
revealed an old healed fracture of the right third anterior 
rib and an EKG was normal.  The diagnostic impression was 
DaCosta's Syndrome.  (This is defined as a synonym for 
neurocirculatory asthenia in Stedman's Medical Dictionary, 
26th Edition.) 

Upon discharge from the service, the veteran filed an 
application for VA benefits.  There was no mention of a 
disability associated with the December 1972 motor vehicle 
accident, a chest disability, or a left rib disability.  Upon 
VA examination in April 1986, however, the veteran related a 
twenty-year history of chest pain for which no treatment 
and/or medication was required.  As a consequence, 
entitlement to service connection was denied for the organic 
cause of chest pain.

In November 2001, the veteran submitted an application for VA 
benefits requesting, among other things, service connection 
for chest and left-sided rib injuries sustained in 1972.  The 
application is considered to be a new claim as opposed to a 
request to reopen the previously denied claim of entitlement 
to service connection for the organic cause of chest pain as 
the veteran's pending application specifically includes a 
request for service connection for injuries sustained.

Upon VA examination in January 2002, he related a history of 
an automobile accident during service in 1972 that resulted 
in three fractured ribs on the left side and pain in the 
chest from crushing the steering wheel of the vehicle that he 
was driving.  The veteran reported no recurrence of chest 
wall pain since the 1972 accident and stated that he had no 
pain, weakness or stiffness in the chest wall, no 
interference with daily activities, no flare-ups of symptoms, 
no need for treatment, and no need for assistive devices.  
The examination was benign.  X-rays 
showed an old healed fracture of the anterior right third rib 
and a normal heart size and configuration.  The examiner 
diagnosed a history of a motor vehicle accident with no 
residuals.

The veteran asserted in February 2002 that there was no 
additional evidence to be submitted and/or obtained in regard 
to his claims.  Additionally, in July 2002, the veteran 
stated that although he did not have any current disability 
as a result of the 1972 injuries, he wanted his record to 
reflect that he was, in fact, injured during service.  He 
stated that he was not appealing the denial of VA 
compensation benefits.

Analysis

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  The mere fact of an in-service injury is not 
enough to grant service connection; there must be evidence 
of a chronic disability resulting from that injury.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Given the evidence as outlined above, the Board acknowledges 
that the veteran was involved in a motor vehicle accident in 
December 1972 which resulted in a chest contusion and 
possible third right rib fracture.  There is, however, no 
evidence of a current disability for which service connection 
may be granted.  As pointed out above, the veteran reports 
that he does not suffer any residual disability as a result 
of either the inservice chest contusion or the inservice rib 
fracture.  He does not seek VA compensation benefits for his 
inservice injuries, simply acknowledgment that they occurred.  
The Board again emphasizes that there is no dispute on the 
record as to whether the veteran sustained chest injuries in 
service, but that the law requires that an injury in service 
resulted in some current identifiable disability.  Since the 
record does not show, and the veteran does not claim current 
residual disability, entitlement to service connection for 
the residuals of a chest injury and of a rib fracture is 
denied.


ORDER

Service connection for the residuals of a chest injury is 
denied.

Service connection for the residuals of a left rib fracture 
is denied.



	                        
____________________________________________
	Richard B. Frank
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

